Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “diameter” in claim 36, 38, and 46 is used by the claim to mean “radius of curvature,” while the accepted meaning is “a straight line that crosses through the center of a circle.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27-29, 31, 32, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Garton (U.S. Patent 4,831,732) in view of Jadydy (U.S. Patent 7,124,882) in view of Hutchins (U.S. Patent 4836374) and Estes (U.S. Patent 5,441,152 ) and Denton et al. (U.S. Patent D848728), herein referred to as Denton. 
In regards to claim 27 and 42, 43 and 44, Garton discloses a cutter kit (plumbers kit; col. 1, lines 35-48) comprising: a first cutter (fig. 1) including a cutting wheel (cutting blade 209) selectively engageable with and operable to cut a first work piece, and a first housing assembly (spring casing 107) supporting the first cutting wheel (209) for movement about an axis (e.g. an axis through the shaft 111), the first housing assembly (209) having a first outer surface and defining a first opening (e.g. to hold pipe P; Fig. 2) operable to receive a first work piece (e.g. pipe P); a second cutter (identical to fig. 1, but for a different sizes diameter pipe as set forth by Garton in col. 1, lines 35-48 “The present invention envisages a device non-adjustable, or of only limited adjustment capability, as to diameter though capable of embodiment in a number of sizes, e.g. as a plumbers kit for standard central-heating installation or repair.”)
including a cutting wheel (cutting blade 209’) selectively engageable with and operable to cut a first work piece, and a first housing assembly (spring casing 107’) supporting the first cutting wheel (209’) for movement about an axis (e.g. an axis through the shaft 111’), the first housing assembly (209’) having a first outer surface and defining a first opening (e.g. to hold pipe P; Fig. 2) operable to receive a first work piece (e.g. pipe P); and 
Garton does not disclose a case assembly including a first receptacle having a first wall defining a first recess to receive the first cutter and a first post positionable in the first opening (opening that allows for the Pipe’s entry), the first wall and the first post 
Attention is further directed to the Hutchins, Estes, Denton references, which are not being cited in combination, but rather to set forth the state of the art at the time of the invention.  Hutchins discloses a fitted tool case with inserts on both sides of the case that have been formed with holes that contour to the specific shape of the tool that resides in the case.  Estes discloses an organizer for orthopedic equipment wherein the storage plastic box is formed as a one piece unit with specifically shaped recesses that 
The modified device of Garton therefore discloses a case assembly (e.g. Hutchins) including a first receptacle (form fitting recessed area for the first cutter) having a first wall (wall of the recess) defining a first recess (formed to the shape of the cutting tool) to receive the first cutter and a first post (as the cutter has an opening for receiving the tool, it would be understood for the post to form to the shape of the opening as either part of the walls of the recess or as a separate protrusion) positionable in the first opening (opening that allows for the Pipe’s entry), the first wall and the first post cooperating to releasebly retain the first cutter (e.g. form fitted); and a 
In regards to claim 28, the modified device of Garton discloses wherein the first opening (as shown in Fig. 2 of Garton, the opening for the pipe P is elongated, forming a “j” shape) is elongated and extends from the first outer surface (surfaceof the casing 107) generally radially inward (towards the center of the casing) and wherein the first post is elongated (as modified a form fitting post would follow the contour of the opening). 
In regards to claim 29 and 45, the modified device of Garton discloses wherein a portion of the first cutting wheel (110) extends into the opening (per Fig. 2 to cut the pipe P), and wherein the first post has a recess to receive the portion of the first cutting wheel.  It would be understood that the first post would extend around the protruding cutter wheel, thereby forming a space in the post for the mating contour to the wheel. 
In regards to claim 30, the modified device of Garton discloses wherein the first cutter is operable to cut a first work piece having a first diameter and wherein the second cutter is operable to cut a second work piece having a second diameter, the second diameter being different than the first diameter (Garton; col, 1, lines 35-48 “The present invention envisages a device non-adjustable, or of only limited adjustment capability, as to )
In regards to claim 31, the modified device of Garton discloses wherein the case assembly (e.g. Hutchins) includes an outer case assembly (2/4 Hutchins) and an insert (36 Hutchins Fig. 7) supported by the outer case assembly, the insert providing the first receptacle (for the 1st cutter as modified) and the second receptacle (for the second cutter as modified).
In regards to claim 32, the modified device of Garton discloses wherein the outer case assembly includes a first case half (2) and a second case half (4) wherein the insert is a first insert (36 Hutchins Fig. 7) and is supported by one of the first case half and the second case half and wherein the kit further comprises a second insert (36 Hutchins Fig. 7) supported by the other of the first case half (4), the second insert providing a component support (e.g. Hutchins discloses that other recesses for holding additional tools can be inserted in both inserts).

Claims 36-41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Garton (U.S. Patent 4,831,732) in view of Jadydy (U.S. Patent  7,124,882) in view of Hutchins (U.S. Patent 4836374) and Estes (U.S. Patent 5,441,152 ) and Denton et al. (U.S. Patent D848728), herein referred to as Denton. As best understood, claim 36 is rejected as substantially set forth by claim 27 above.  Additionally, the modified device of Garton does not disclose that the first post has an outer surface having a diameter corresponding to a diameter corresponding to a diameter of the second outer surface.   It is noted that as the claims are set forth that the surface of the opening for the workpiece can be considered an “outer surface”, as is indicated in dashed lines in the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It would have been obvious to one having ordinary skill in the art to have provided a duplicate cutter such that the post that fit the first cutter also fit the second cutter, wherein the outer surface as identified below would have the same diameter as the form fitting post, as a backup cutter in the event that the first cutter breaks. 

    PNG
    media_image1.png
    544
    676
    media_image1.png
    Greyscale


In regards to claim 38, as best undestod, the modified device of Garton discloses a third cutter (as modified; identical to the first two cutting assemblies) a third cutting wheel (110) selectively engagebale with and operable to cut a third workpiece; and a third housing assembly supporting the third cutting wheel for movement about an axis, the third housing assembly having a third outer surface (as indicated above) and defining a third opening (for the pipe P) operable to receive the third work piece, wherein the second post comprises an outer surface (outer periphery) having a diameter corresponding to a diameter of the third outer surface of the third cutter. 
In regards to claim 39, the modified device of Garton discloses wherein a portion of the first cutting wheel (110) extends into the opening (per Fig. 2 to cut the pipe P), and wherein the first post has a recess to receive the portion of the first cutting wheel.  It would be understood that the first post would extend around the protruding cutter wheel, thereby forming a space in the post for the mating contour to the wheel. 
In regards to claim 40, the modified device of Garton discloses wherein the first cutter is operable to cut a first work piece having a first diameter and wherein the second cutter is operable to cut a second work piece having a second diameter, the second diameter being different than the first diameter (Garton discloses that the cutters have limited adjustment capabilities, capable of cutting pipes in a limited number of sizes thereby each cutter would be able to cut pipes of different diameters within a limited range. (Garton in col. 1, lines 35-48 “The present invention envisages a device non-)
In regards to claim 41, the modified device of Garton discloses wherein the case assembly (e.g. Hutchins) includes an outer case assembly (2/4 Hutchins) and an insert (36 Hutchins Fig. 7) supported by the outer case assembly, the insert providing the first receptacle (for the 1st cutter as modified) and the second receptacle (for the second cutter as modified).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA M LEE/           Primary Examiner, Art Unit 3724